14-3580
     Singh v. Lynch
                                                                                       BIA
                                                                                    Hom, IJ
                                                                               A075 968 264
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   15th day of January, two thousand fifteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            JOSÉ A. CABRANES,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   MANJIT SINGH,
14            Petitioner,
15
16                    v.                                             14-3580
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Visuvanathan Rudrakumaran, New
24                                       York, NY.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Linda S.
28                                       Wernery, Assistant Director;
29                                       Gregory M. Kelch, Trial Attorney,
1                               Office of Immigration Litigation,
2                               United States Department of Justice,
3                               Washington, D.C.

4        UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review is

7    DENIED.

8        Petitioner Manjit Singh, a native and citizen of India,

9    seeks review of an August 27, 2014, decision of the BIA denying

10   his motion to reconsider a prior order and to reopen his removal

11   proceedings.   In re Manjit Singh, No. A075 968 264 (B.I.A. Aug.

12   27, 2014).     We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       We review the BIA’s denial of motions to reconsider and to

15   reopen for abuse of discretion.    Nolasco v. Holder, 637 F.3d
16   159, 162 (2d Cir. 2011) (motions to reconsider); Ali v.

17   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (motions to reopen).

18       Singh’s motion to reconsider argued that the BIA erred in

19   declining to equitably toll the time for filing his first motion

20   to reopen, filed many years after his remand proceeding was

21   terminated, due to ineffective assistance of counsel.     Singh

22   argued that counsel’s ineffectiveness was so clear on the face
                                    2
1    of   the   record    that    he    was   excused   from    his   admitted

2    noncompliance with the procedural requirements of Matter of

3    Lozada, 19 I. & N. Dec. 637, 639 (B.I.A. 1988).              See Jian Yun

4    Zheng v. U.S. Dep’t of Justice, 409 F.3d 43, 46-47 (2d Cir. 2005)

5    (holding that failure to comply with Lozada is a valid basis

6    for denial of reopening).         The BIA did not abuse its discretion

7    by requiring compliance with Lozada.          Singh had not explained

8    how counsel was ineffective, and the record showed that Singh

9    had been warned of the consequences of failing to comply with

10   the terms of his voluntary departure.

11        With respect to his second request to reopen, Singh

12   submitted another affidavit, giving slightly more detail

13   regarding his counsel’s alleged ineffectiveness.              However, he

14   does not, and cannot, dispute that the immigration judge (“IJ”)

15   informed him of the consequences of failing to depart.           In light

16   of the overwhelming record evidence that he understood the

17   requirements   for    voluntary      departure,    Singh’s    conclusory

18   allegations do not establish that the alleged ineffectiveness

19   is sufficiently “clear on the face of the record” to excuse his

20   noncompliance with the Lozada requirements.               Jian Yun Zheng,

21 409 F.3d at 46-47.          Accordingly the BIA did not abuse its
                                          3
1    discretion in denying his second motion to reopen.            To the

2    extent    Singh   now   argues   the   changed   country   conditions

3    exception to the time and number limitations, he neither

4    sufficiently argued the exception below nor applied for asylum,

5    which is the only reason to reopen based on changed conditions.

6    8 U.S.C. § 1229a(c)(7)(C)(ii).

7        For the foregoing reasons, the petition for review is

8    DENIED.    As we have completed our review, any stay of removal

9    that the Court previously granted in this petition is VACATED,

10   and any pending motion for a stay of removal in this petition

11   is DISMISSED as moot.      Any pending request for oral argument

12   in this petition is DENIED in accordance with Federal Rule of

13   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

14   34.1(b).

15                                    FOR THE COURT:
16                                    Catherine O=Hagan Wolfe, Clerk




                                        4